                   THE UNITED STATES DISTRICT COURT        SCANNED AT CCI and E-Mailed

                  FOR THE SOUTHERN DISTRICT OF OHIO
                                                           to USDC OHSD on     w/'i' •
                                                           2~by (PJMM',tf
                           EASTERN DIVISION
                                                           No. of Pp.   'f)'
SCOTT DAVID CREECH,

          Plaintiff,
                                  •(
                                   (
                                       Case No. 2:19-cv-00104
                                   (
                                   (   JUDGE JAMES L. GRAHAM
v.                                 (
                                   (
                                  (    MAGISTRATE MICHAEL R. MERZ
OHIO EPARTMENT OF                 )
REHAB LITATION AND                (
CORRE TIONS, et, al.,             (
                                  (
          Defendant.              (




        PLAINTIFF'S OBJECTIONS TO THE SUPPLEMENTAL REPORT AND

                RECOMMENDATIONS IN THIS CIVIL ACTION


          comes the Plaintiff, Scott David Creech, without counsel
in th   above titled case to lodge his objections to the "Supple-

mental Report and Recommendation issued by the Magistrate Judge

on the fifth (5) day of April 2021, pursuant to 28     u.s.c.   636(b)
(1), ad Fed. R. Civ. P. 72(b).


                                 ~AJt9~?
                                 Respectfully Submitted,
                                 Scott D. Creech,
                                 c.c.I. # A599-782
                                 P.O. Box 5500
                                 Chillicothe, Ohio 45601
OBJECTI NS-FACTUAL ERRORS



             tiff disagrees with the following factual findings in the
Magistr te Judge's Report and Recommendations, and cites the record
             rt of the fact proffered herein:
1.) In       reech v. Ohio Dep't of Rehab. & Corr., 2021 U.S. dist. Lexis
66215           2-3;     the     magistrate         judge          averred       that       "plaintiff
             f ter Creech)      first objects that the report referes                           to    the
              excerpts        of medical      records         as    having     been        produced    to
plainti f by ORDC in discovery. In fact, he says, they were already
in     his    possession.        Hence,      the    difference           is    immaterial           since
defenda t did not challenge the authenticity of the record.
             ction: The primary reason for the first claim in the first
objecti n to the report and recommendations, simply put, was to make
this             aware        that   defendants         did    not      comply    with       discovery
request       even     when     ordered      to    do    so        by   this   honorable        court.
Therefo e the authenticity of the record was not the issue in this
argumen .
1.) In                v. Ohio Dep't of Rehab. & Corr., 2021 U.S. Dist. Lexis
             3; the magistrate judge averred that Creech does not contend
he was       ver excluded completly from any prison services. Rather, he
contend      he needed the cane from August 2016 through September 2019
as     a     easonable     accommodation           to    his        disability        to     give     him
meaning                  to services.
             ction:    By separatly identifying as requirements of public
entitie       that     they    not    deny    qualified            disabled      individuals          the
benefits of public services and that they not discriminate against
such individuals, 42          U.s.c.s.    § 12132 demands more of public entities



                                          Pg 2
 than                       refraining            from         intentionally             discriminating         against

             d    individuals.               In    stating           that     public entitities               shall     not
             alified disabled individuals the benefits of public services,

 §    202     (42      U.S.C.S.          §    12132            of     title     II       of    the    Americans       with

disabi                     act,     42   U.S. C. S.            §§     12131-12165 necessarily                  requires
 en ti ti                  provide such individuals the means necessary to aquire
             to these services.

3.) A 1           that      title    II of          the ADA requires,                     is   that    "no qualified
             ual with a disability shall by reason of such disability, be

                            participation in or be denied the benefits of services,
                      or    activities             of      a        public     entity,         or     be    subject      to
             ina tion by such entity.                           Nowhere       in     the language of            the ADA
does             mention that a defendant must exclude a plaintiff altogether
             me prison service. A person who happens to be partialy deaf-to
                 where she/he cannot hear most of what is being said in a
             -without auxiliary aids and/or services to assist her/him in
             gram or service provided, is that person denied benefits from
this s rvice or program?

4.)     It       is    undisputed            that       the         treatment        a    prisoner         receives     in
prison and the conditions under which he is confined are subject to
scruti                       the Eighth Amendment. Helling v.                                  McKinney,      509     u. s.
25, 31, 113 S. Ct. 2475, 125 L. Ed. 2d 22 (1993). For example, under
the    Ei hth Amendment,                 prision officials must                           "ensure      that    inmates

receive adequate food,                   clothing, shelter, and medical care." Farmer

                       511 U• S • 8 2 5 ,          832 ,       114 S . Ct . 197 0 , 12 8 L . Ed • 2 d 811
(1994).          If    these      needs           are    not        met.      "Such       failure      may    actually
produce physical torture or lingering death." Estelle v. Gamble, 429

U.S. 97, 103, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976). (quoting In re

                                                         Pg 3
 Kemler, 136 U.S. 436, 447, 10 S. Ct. 930, 34 L. Ed. 519 (1890).
For this reason, "deliberate indifference to serious medical needs
of    risoners constitutes the 'unnecessary and wanton infliction of
      'proscribed by the Eighth Amendment" and is actionable under§
198 , Estelle at 104 (internal citations omitted).
5,) There is no denying that Creech suffered unnecessary pain that
cou d have been alleviated by simply reissuing the cane when it was
arb'trarily taken without explanation at the time of its removal.
Mor over, the complaint is clear that Creech was excluded comletely
fro    the chow-hall, because he would have to stand in line to wait
for         meal, which under that situation would have been impossible
to    o.
6.) A public entity shall make reasonable modifications, practices,
or    procedures    when       the   modifications        are    necessary     to   avoid
dis rimination      on     the    basis     of     disability,    unless     the    public
            can   demonstrate        that    making      the     modifications      would
      mentally     alter       the   nature        of   the    service,    program,     or
       ity. 28 CFR § 35, 130(b)(7) (1998). Also see Olmstead v. L.C.
by z·mring, 527 U.S. 581, 592, 119 S. Ct. 2176, 2183, 144 L. Ed. 2d
540   (1999).     The    ADA     contains     an    "integration     mandate,"      which
      res    that persons with disabilities receive services in                       the
most integrated setting appropriate to their needs.                        Olmstead at
597, also see 28 CFR 35. 130(d).
7.)   reech simply asked for his mobility aid (i.e. cane) to assist
him           ability to walk. A mobility aid such as a cane is not an
unre sonable request that would fundamentally alter the nature of
the   ervices, programs, or activities of ODRC. Hence, a cane is not
at s ch a cost that it should be scrutinized or looked at as a

                                      Pg 4
 weapo    - especially since there is no allegation or indication that
 Creec    ever used the cane as a weapon. This objection should be
          ed.
1.) In Creech v. Ohio Dep't of Rehab & Corr., 2021 U.S. Dist. lexis
662215    *   4, the Magistrate Judge averred that the core of Creech's
claim is that he gets to define what a reasonable accommodation is,
and not the prison personnel. That is because he needed the cane at
all      es since he was imprisoned, his judgment cannot be overruled
         prison medical personnel. Creech has not presented testimony
from      single medical prof esional that he needed the cane, as a
                accommodation to his disability between August 2016 and
                2019.       The     burden      of     providing       the      necessity          of    an
                            on the plaintiff. The burden of showing that a
         d accommodation is reasonable is also on the plaintiff.
2.)                        ODRC    has    its    own       policies      that       define        what    a
                accommodation            is.    ODRC       Policy     Number       64-DCM-02(C)(4)
          that:       No    inmate       shall       be    denied     acess       to        any   program
         ent based soley upon his/her disability. However, any inmate
         a disability must meet the same criteria for admittence to a
          as any other inmate needing a reasonable accommodation to
         a program shall be provided that accommodation based upon
           individual needs,              so long as            the accommodation does not
         ly impact security.               5ee. Art, D l'f-             !)<.;lrJ ,-C),:!.
                                                 /j\
3.)    In Appendix A,             of ODRC' s Policies, an inmate is regared as
                           he or she has an impairment which does not limit a
major    ife activity, but is treated as disabled by the department.
Or,           there    is    no     impairment,           but   the   person        is      treated      as




                                         Pg 5
          d     by     the        department,         under       record         of        impairment,      an
indi vi ual has             a    record   of    impairment             if:    ( 1)    He    or    she has     a

               of      impairment.         or,        ( 2)    A        record         of     having       been
          sified as having an impairment.

          2008, the ADA was considerably altered by the passage of the

          ns     with           Disabilities       Act       Amendments              Act         (hereinafter
                in which Congress provided additional guidance to courts
                 the        "disabled      requirement         of        the     ADA,        Specifically,
              have     noted        that-with         the     passage          of      the       ADAAA,     the
          ntiallyy              limits"   criterion           of        42     U.S.C.        §     12102(1),

          rated        into        the    Rehabilitation                Act      via        29     U.S.C.     §
705(20 (B), "          is not meant to be a demanding standard." See, e.g.
Taylor v. Specialty Rest. Corp., No. 2: 12-cv-442014 WL 4922942.                                              *
4 (S.D. Ohio Sept. 30, 2014). Rather, the ADAAA provides:

          The primary purpose of the ADAAA is to make it easier
          for people with disabilities to obtain protection
          under the ADA, consistent with the Amendment Act's
          purpose of reinstating a broad scope of protection
          under the ADA. The definition of "disability" in this
          part shall be construed broadly in favor of expansive
          coverage to the maximum extent permitted by the terms
          of the ADA. The primary object of attention in cases
          brought under the ADA should be whether covered
          en ti ties have complied with their obligations and
          whether discrimination has occurred, not whether the
          individual meets the definition of disability. The
          question    of  whether  an   individual  meets   the
          definition of disability under this part should not
          demand extensive analysis.

5.)   0       APril    23,       2019,    creech      filed        a    health        service       request
              that he needed a back brace, knee brace, cane due to his
           condition getting worse, which was directly attributed to
the       itrarty removal of his mobility aid. On May 1, 2019, Creech
was   se n at         the       prison clinic by CCI' s                 Chief Medical              Officer,



                                               Pg 6
 Sonya Peppers, M.D •. During the examination, Creech stated that he
 had t e cane for several years but it was recently taken from him.

 Creec      also stated that at times his knee will give out on him and
 the cane helped support this condition. Creech told Dr.                                                   Peppers
 that he was             previously walking                 four       (4) miles pe day with the
 assis ance of his cane.

           r.       Peppers noted on May 1, 2019,                        that she would review his
 old r cords to determine the need for a cane. Dr. Peppers reissued

 creec 's cane on September 23, 2019 to assist with ambulation. The
 issue nee of the cane was based on her review of his old records-
 as we 1 as complaints of a new joint complaint. This decision was

 based on a new physical exam, and her medical opinion. Therefore,

           d    records,         at least in part, were                       the impetus behind Dr.
                decision to reissue the cane. Moreover, on June 22, 2020,
 Creec         filed       a    "motion        for    expert          medical     opinion"        which          was
 denie      because his discovery period had ended. If Creech had been
 grant d        a    medical       opinion,          he     could      have      proved        that    the       new
 injur·es were a direct result of N.P. Artrip's decision to remove

                               matter should be for a jury to decide. This court
 shoul     sustain this objection.

1.)        Creech v.             Ohio dep't of Rehab.                    &   Corr.,      2021     U.S.       Dist.
Lexis      6215      *   4, the Magistrate Judge averred that Creech admitted

in    hi       deposition         that     a     cane       in    a    prison         facility    creates          a

                risk.          Under     thoes       circumstances              and    where     he        has    no
                from       a     medical       professional              that    he     needed        the    cane

               August      2016 and        September             2019,       he has      not    presented          a

           issue on the reasonableness of his proposed accommodation.
His        nion       of       medical    necessity          cannot          overcome      that       of    nurse




                                                     Pg 7
 practi ioner        Artrip       to   remove      the    cane   and   all     the    medical
 prof es ionals who reviewed the case before 2019, who refused to
 overru e Artrip.
 2.)                      Since there is no indication that Creech has used
his ca e as a weapon-this claim by the Magistrate Judge should not
be a                issue. Al though there are no medical opinions                           that
specif· cally state           that Creech needed            the cane     between August
20116     nd September 2019,            there is a substantial indication that
Creech                    issues of pain and suffering which shows deliberate
indiff                    his medical needs amounting to cruel and unusual
punish         in violation of the Eighth Amendment. This given the
fact               N.P.    Artrip      knew   of    Creech's     medical      records        and
disreg             an excessive risk to his health and safety. Moreover,
when C             filed his grievance with ODRC 1 s Chief Inspector, he was
told       them that "the record indicates that you have no diagnosed

mobilit     issue listed in your record that suggest your need for a
cane."
          re are no records to indicate that the reason N.P. Artrip
           the cane, was because of safety concerns or that a cane
poses      threat in prison-like what was mentioned in N.P. Artrip's
           to discovery. Thus, in this case, Creech has satisfied both
           ctive and subjective prongs of the Eighth and Fourteenth
           t. Creech has identified a serious medical need, which is
one         was diagnosed by many Physicians as mandating treatment,
and one that is so obvious that even a lay person would easily
recogni e the necessity for a doctor's attention.
4.)    In Fae t,     during the discovery request on January 30,                           2020,
Creech    requested         the    following       from    defendants:       Any     and     all
recordi gs, nots, memoranda reports or the like prepared by and/or


                                          Pg 8
for     a          of    the     Ohio        Department       of       Rehabilitation         &    Correction
                  disciplinary          decisions           relating         to     nurse     Gary       Artrip,

              ing this action and/or any other action determined to be
              ntal to the welfare of inmates?

                  response to that request, Creech was report                                 case
Ms. Thi s, SEE.App.c,                   who       then called the Ohio Attorney General's

                  who     stated       that       there     were       no   complaints,           actions,      or
            ces         filed    against          N.P.     Artrip.        However,                has found
other         ases, which were either directly or indirectly connected to

              regarding medical decisions that he has made. These include:
Kline         • Artrip, 2021 U.S. Dist. Lexis 48617 (S.D. Ohio, Mar. 16,
2021);        Pierse v.          Mohr,        2014 U.S.           Dist.     Lexis    137409 (S.D. Ohio,
              ,    2014);       Grove v.          Ohio Dep' t          of Rehab & Corr. ,           2021 U.S.
Dist.       exis 16025 (S.D. Ohio, January 28, 2021); Lawson v. McQuate,
2012 U.S.              Dist.    Lexis 94100 (S.D.                 July 9,      2012);       Phelps v.         Ohio
Dep't         f Rehab & Corr., 2015 Ohio Misc. Lexis 104 (Ohio Ct. Cl.,
Aug     1 ,        2015),       All    of     these      inmates        can or would          testify         that

            othe Correctional Institution has a "culture of care" that
            medical care to inmates as stated in the Lawson case. This
              lly show that C.C.I. has a pervasive custom and policy of
                  inmates       their constitutional rights                       to medical care.            See
                  v.    Karns,    398 f.          3d 868,         874 (6th Cir.        2005).          (internal
                               and citations omitted). This objection should                                   be


              Creech v. Oliio•.              dep' t      of Rehab & corr.,            20212 U.S.          Dist.
Lexis                      4, the Magistrate Judge averred that Creech admitted
in    his     deposition              that    a     cane     in    a    prison      facility       creates      a
                   risk.       Under        those     circumstances           and     where       he    has    no


                                                      Pg 9
eviden e        from    a    medical     professional    that    he   needed     the    cane
be twee     August       2016 and September 2019,             he has not presented a
triabl      issue on the reasonableness of his proposed accommodation.
His opinion of medical necessity simply cannot overcome that of
Nurse      ractitioner Artrip to remove the cane and all the medical
proffe sionals who reviewed the case before 2019 who refuesed to
overru e Artrip.
2.)     O · ec tion:     The   factual     error    relied upon by       the Mag is tra te
Judge, is that a cane may be taken soley on the basis "that a cane
can be used as a weapon." ODRC has supplied no evidence that Creech
has ev r used his cane as a weapon-or that he had a violent record
that w uld indicate he could use a cane as a weapon. C.C.I. has
alot o      elderly prisoners who walk safely to and fro the grounds of
C.C.I.     on    a     daily basis.      Moreover,     there were no       new   injuries
associ ted with Creech's request to reissue his cane, as stated by
defend nts.          Defendants       admitted as    much in     their   "Opposition        t
Summar      Judgment and Cross-Motion for Summary Judgment." (Doc. 73
Page 5 6).
3.) Dr      Peppers stated clearly that she would review Creech's old
record      to determine the need for the cane. The only new issues was
a   new               complaint,       which   is   based on an old injury.            This
objecti n should be sustained.

           Creech v. Ohio Dep't of Rehab. & Corr., 20212 U.S. Dist.
Lexis                        the Magistrate Judge averred that the difficulty
with C eech' s         position is       that he has presented no evidence of
deliber te indifference to his medical needs. He was provided with
a   cane when he            entered    custody.     Because    that   is defined       as   a

medical restriction under ODRC Policy, it has been periodically
reviewe by medical personnel on a regular basis since Creech was


                                           Pg 10
incarc rated. The restriction was renewed from his admission until
Nurse     ractitioner Artrip decided, in his medical judgment, that it
            longer warranted as of 2016. So far as the record shows,
                         to have that judgment reviewed be prison medical
                         time he asked between August 2016 and restoration
of              restriction       in       September          2019.           No     qualified     medical
          el inside or outside the prison system has questioned N.P.
                         judgment.
2.)                      Deliberate             indifference             may        be     established   by
            of "grossly inadequate care as well as by a decision to
            easier but less effecacious course of treatment. Terrance
           ville Reg'l Phyciatric Hosp., 286 F. 3d 834, 843 (6th cir.
2002)qu ting McElligott v. Foley, 182 F. 3d 1248, 1255 (11th Cir.
1999).                   the     11th Circuit               cases    upon which Terrance was
based                    a showing of "grossly inadequate care" satisfies
only th     objective prong of the "deliberste indifference" standard.
Creech     must     still        present          evidence          of        a     prison      official's
subject ve       awarness        of,      and    disregard          for       a     prisoner's     serious
medical needs. See Campbell v. Sikes, 169 F. 3d 1353, 1364-65 & n.
9 (11th Cir. 1999).

3.) In     he case at bar, it is clear that Creech requested several
times      hat    his    cane        be     returned,         and        he        filed    a   grievance,
complai ing of pain and that his civil rights had been violated.
The     si th    circuit       has        stated       that    their          focus        on   deliberate
indiffe ence,       is     the     pain         that    a     prisoner,             who    is   needlessly
allowed to suffer pain when relief is readily available does have a
cause o
            action against those whose deliberate indifference is the



                                                  Pg 11
cause of her/his suffering. See Westlake v. Lucas, 537 F. 2d 857,

860                         1976. Therefore, ODRC should not be immune from

damag            liability by virtue of the Eleventh Amendment. This
objec ion should be sustained.

            Creech v.             Ohio Dep't of Rehab. & Corr.,                      2021       U.S.     Dist.
Lexis                   *    7,       the Magistrate Judge averred that: There were

many       imes when plaintiff was unable to get to the library to get
copie       of law work, and to assist the inmates who were assisting
him.       e provides no record reference to any evidence on this point.

And        ile there may be some circumstances a constitutional right to
the                         of    a    "jailhouse           lawyer,"     there      is    no     fourteenth
amend ent         right      to       be   a    jailhouse         lawyer,    i.e.        to    "assist     the
                            assisting him.
2.) 0 ·ection: Inmates have a well extablished constitutional right

                  the courts, "Thaddeus-x v. Blatter, 175 F.                                   3d 378,    391
(6th       ir.     1999).         While        an       inmate    does   not     generally         have     an
           dent right to help other prisoners with their legal claims,

Herron v. Harrison, 203 F. 3d 410, 415 (6th Cir. 2000); Thaddeus-x,
175    F    3d     at   395       rather,           a   jailhouse    lawyer's       right        to    assist
anothe      prisoner is wholly derivative of that prisoner's right of
access      to    the   courts.            "Such assistance           is protected ...            when    the
inmate receiving the assistance would otherwise be unable to pursue
lagal      edress.

3.)     T us,     many       inmates           help       other    inmates     with           programs    and
activi ies,         medical            services,           and    educational        and        vocational
progra s,         all       of     which        at       least     theoretically              benefit     the
prison r's.        Pennsylvania Dep't of Corrections v. Yeskey,                                   524 U.S.
206,    2 O,          Ct. 1952, 141 L. Ed. 2d 215 (1998). Creech has
                 118 S.
clearl      been diagnosed with "traumatic brain injury," which would

                                                    Pg 12
require the assistance of a jailhouse lawyer to litigate his case
fairly.
4.)    The United States Supreme Court has enunciated in Ex Parte
Hall, 3 2 U.S. 546, 549, 615 Ct. 640, 641, 85 L. Ed. 1034 (1941),
that       e State and      its Officers may not abridge or impair an
inmates right to apply to a federal court for a writ of habeas
corpus. "In order that this right be assured to all inmates, the
court he d that a state could not prevent one inmate from assisting
another inmate in the preparation of his writ. Johnson v. Avery,
393 U.S     483,    488,   89 S.   Ct.    747,   21 L.    Ed.   2d 718 (1969). The
right of reasonable access to the courts-and its corollary right to
obtain     ss is tance-ex tends    to ima tes using 42 U.S. C.         §   1983,   to
remedy     enials    of    constitutional        rights    during   incarceration.
Another    ords, "the right to assist the inmates who were assisting
Creech, are conjunctive and are not exclusive fo each other. this
objectio    should be sustained.


                                    CONCLUSION


           d on    the foregoing, the Mag is tra te Judge's "Suppleman ta 1
Report        Recommendations" should be rejected. There are material
issues     f fact in the case, and Plaintiff is entitled to judgment
as a mat er of law.


                                         Respectfully Submitted,



                                         SCOTT D. CREECH, #A588-782



                                     Pg 13
                      CERTIFICATE OF SERVICE


A tr e and accurate copy of the foregoing,      Objections has been
serv d upon Defendants, Thomas E. Madden, at 150 East Gay Street,
16th Floor, Columbus, Ohio 43215 on the _ _ _ day of June, 2021 by
regu ar U.S. Mail.




                              Scott D. Creech
